                 Case 1:20-cr-00101-LAP Document 1 Filed 10/25/19 Page 1 of 8


                                                                                         ORIGINAL
Approved ,                     ~lca,916 00/!JlJJt>d.J
                         ANDEW C. ADAMS/ JESSICA GREENWOOD
                         Assistant United States Attorney

    Before :             THE HONORABLE DEBRA FREEMAN
                         United States Magistrate Judge

                         Sout-he_rn_ D-is-tr-ic-t -•f- N-ew- Y:rk
                                                                                   19 MAG 10 0 6 8
UNITED STATES OF AMERICA                                                         SEALED COMPLAINT

                     - v. -                                                      Violation of 18 U.S . C.
                                                                                 § 1956 (h) .
DANIEL DANIEL ,
   a/k/a " Roma ,"                                                               COUNTY OF OFFENSE :
                                                                                 NEW YORK
                                        Defendant .


-    -   -   -   -   -     -    -   -   -   -   -   -   -   -    -   -   -   X


    SOUTHERN DISTRICT OF NEW YORK , ss .:

         AARON J . OTTERSON , a Special Agent with the Federal Bureau
    of Investigation ("FBI " ) , being duly sworn , deposes and states :

                                                                COUNT ONE

              1.    From at least in or about February 2017 up to and
    including at least in or about January 2019 , in the Southern
    District of New York and elsewhere , DANIEL DANIEL , a/k/a "Roma ,"
    the defendant , and others known and unknown , intentionally and
    knowingly did combine , conspire , confederate , and agree together
    and with each other to violate Title 18 , United States Code,
    Sections 1956(a) (1) (B) (i) .

               2.   It was a part and an object of the conspiracy
    that DANIEL DANIEL , a/k/a " Roma ," and others known and unknown ,
    in an offense involving and affecting interstate and foreign
    commerce ,   knowing that   the    property   involved in  certain
    financial transactions   represented the proceeds of some form of
    unlawful activity, would and did conduct and attempt to conduct
    such financial transactions which in fact would and did involve
    the proceeds of specified unlawful activity , to wit, wire fraud ,
    interstate transportation of stolen property , interstate sale
    and receipt of stolen property ,        trafficking in contraband
        Case 1:20-cr-00101-LAP Document 1 Filed 10/25/19 Page 2 of 8




tobacco ,  operation of an illegal gambling business ,         fraud
relating to identification documents , and conspiracy to commit
each of those offenses , knowing that the transaction would be
designed in whole and in part to conceal and disguise the
nature , the location , the source , the ownership , and the control
of the proceeds of specified unlawful activity , in violation of
Title 18 , United States Code , Section 1956(a) (1) (B) (i) .

           (Title 18 , United States Code , Section 1956(h) . )

      The bases for my knowledge         and   for   the   foregoing   charges
are , in part , as follows :

           3.     I am a Special Agent with the FBI , and I am one
of the agents with primary responsibility for the investigation
of this case .     I have been employed as a Special Agent with the
FBI since in or about 2015 . During my time as a Special Agent
for   the   FBI ,    I  have    participated    in   investigations   of
racketeering      enterprises ,    firearms    trafficking ,    firearms
offenses , and violent crimes , among other things , and have
conducted or participated in surveillance , the execution of
search warrants and cellphone location-tracking orders and
warrants ,  debriefings of informants ,        and reviews of taped
conversations . This affidavit is based upon my own observations ,
my conversations with other law enforcement agents and others ,
and my examination of reports and records .               Because this
affidavit   is being submitted for          the    limited purpose of
establishing probable cause , it does not include all the facts
that I have learned during the course of my investigation .
Where the contents of documents and the actions , statements and
conversations of others are reported herein , they are reported
in substance and in part , except where otherwise indicated .

          4.    Beginning in or about 2014 , the FBI investigated
a particular organ i zed criminal group operating in the Southern
District of New York and elsewhere (the "Shulaya Enterprise " ) .
The   Enterprise  pursued    a  spectrum  of   criminal  activity ,
including the transportation and sale of stolen property , wire
and bank fraud ,     illegal gambling operations ,   extortion of
debtors to its gambling operation ,      and the use of false
identification documents and counterfeit credit cards in order
to illegally purchase merchandise .

           5.    The Enterprise was   controlled by a     "vor v
zakone . " Vor v zakone is a Russian phrase translated as "thief-
in-law " and refers to high-level criminal figures associated
with the former Soviet Union .       Traditionally , vors receive

                                     2
        Case 1:20-cr-00101-LAP Document 1 Filed 10/25/19 Page 3 of 8




obskchak , or tribute , from criminals and laypersons within the
vor' s protection ,  license criminal activity by others , and
resolve disputes between members of the criminal community .
With respect to the       Shulaya Enterprise ,  the  vor was       an
individual named Razhden Shulaya (Shulaya or "the Vor " ) . 1 Shulaya
operated the Shulaya Enterprise in and around the New York City
area , including in Manhattan and Brooklyn , as well as in other
parts of the country , including Las Vegas , Los Angeles , and
Southern Florida .

           6.    The Shulaya Enterprise engaged in an array of
criminal activities consistuting "specified unlawful activity "
as defined in Ti tle 18 , United States Code , Section 1956 . For
example , as charged in the Shulaya Indictment and ultimately as
proven at Shulaya ' s trial in 2018 , Shulaya and the Shulaya
Enterprise    engaged , during  the   period  relevant  to   this
Complaint , in :

                a.      A conspiracy to engage in the sale and
transportation    of     stolen   goods , namely  stolen  contraband
cigarettes ,  in violation of Title 18 , United States Code ,
Sections 371 , 23 1 4 , 2315 , and 2342 (Counts Two and Three of the
Shulaya Indictment)

                  b.   A conspiracy to commit fraud relating to
identification     documents ,   in violation of Title 18 ,  United
States   Code ,    Section     1028  (Count  Four of  the   Shulaya
Indictment) .

                c.  Wire fraud conspiracy , in violation of Title
18 , United States Code , Section 1349 (Count Five of the Shulaya
Indictment) 2

1Shulaya was charged in or about June 2017 with , among other
crimes , conspiracy to commit racketeering . See United States v .
Shulaya et al ., S 9 1 7 Cr . 350 (LAP) ( the "Shulaya Indictment " )
Following a trial in the summer of 2018 , Shulaya and another
member of the Shulaya Enterprise , Avtandil Khurtsidze , were
convicted of all counts in the Shulaya Indictment , including
racketeering conspiracy and related charges described in more
detail below . Shulaya was ultimately sentenced to a term of
imprisonment of 45 years.

2 In addition to the specific counts of conviction listed in this
paragraph , Shulaya was also convicted on Count One of the
Shulaya Indictment , charging him for participating in a
racketeering conspiracy . In addition to the charges listed in
                                     3
       Case 1:20-cr-00101-LAP Document 1 Filed 10/25/19 Page 4 of 8




            7.    In the course of the investigation of the Shulaya
Enterprise , the FBI obtained judicial authorization to intercept
wire   and     electronic   communications   over   certain    cellular
telephones belonging to Shulaya . Among those telephones was a
cellular telephone assigned a call number ending - 2477 (the
"Shula ya Phone " ) . At the time of Shula ya' s arrest in or about
June 201 7 , the arresting FBI agents seized the Shula ya Phone ,
and the     Shulaya Phone was      later searched pursuant to a
judicially     authorized   search  warrant.    From my     review   of
translated and transcribed communications intercepted over the
Shulaya Phone during the course of the investigation , and my
review of the contents of the Shulaya Phone following its
seizure and search , I have learned, among other things :

                a.   From in or about January 201 7 through in or
about June 2017 , Shulaya , using the Shulaya Phone , held multiple
conversations with DANIEL DANIEL , a/ k/ a "Roma," the defendant ,
using a particular telephone assigned a call number ending in -
0808 (the " Daniel Phone " ) . 3

                b.    Several conversations between DANIEL and
Shulaya concerned the establishment of a purported vodka import -
export business referred to under the name "Tropport." More
specifically , several conversations concerned DANIEL ' s guidance
to Shulaya regarding the establishment of bank accounts under
the "Tropport" corporate name . Several of these bank account -
related    conversations     included   discussions    of    false
representations to be made to the bank in connection with the
opening of these accounts and the receipt and use of debit and
credit cards associated with the purported "Tropport" entity .


this paragraph , Shulaya ' s racketeering predicate offenses
included the operation of an illegal gambling business , sale of
stolen jewelry , a n d extortion .

3 From my review of the content of the Shulaya Phone , I have
learned , among other things , that the Daniel Phone is listed as
a contact in the Shulaya Phone under a name that translates from
Russian as " Roma Papa Daniel. " Further , from my review of
records provided by Western Union , I have learned , among other
things , that from in or about January 2017 through in or about
June 2017 , i . e ., the same period of time during which DANIEL ,
using the Daniel Phone , was in contact with Shulaya over the
Shulaya Phone , an individual using the name " Daniel Daniel" and
providing the telephone number assigned to the Daniel Phone
conducted over twenty - five transactions through Western Union .
                                    4
        Case 1:20-cr-00101-LAP Document 1 Filed 10/25/19 Page 5 of 8




For example :

                     (i)      On or about January 20 , 2017 , DANIEL ,
using the Daniel Phone , and Shulaya engaged in a series of calls
regarding the opening of a corporate bank account under the
"Tropport" name . For example , at approximately 4 : 49 p . rn . (EST) ,
Shulaya placed a call to the Daniel Phone and stated , in
substance and in part , that Shulaya was then inside of a Bank of
America branch office and instructed DANIEL to stand by for
additional calls regarding any questions that Shulaya might
have . At approximately 5 : 04 p . rn . (EST) , Shulaya again called the
Daniel Phone and placed a person who , from the content of the
call , appears to have been a bank employee assisting in the
opening of an account .        During the subsequent conversation
between that employee and DANIEL ,             the employee asked ,   in
substance , what Tropport' s business was , and DANIEL explained
that the business was engaged in the import ,               export , and
manufacturing of vodka . DANIEL then directed the employee in
opening a particular type of corporate bank account ,                and
directed the employee to provide both debit and credit cards to
Shulaya. On a subsequent call at approximately 5 : 18 p . rn . (EST) ,
DANIEL advised Shulaya to request a particular cash advance
limit on a corporate card in the name of " Stella ," a purported
employee of Tropport , but not the inform the bank of "Stella's"
age .

                            (1) From my    review     of   other
intercepted communications over the Shulaya Phone and other
intercepted cellular telephones belonging to Shulaya , including
calls with DANIEL , I have learned, among other things , that
"Stella " was not an employee of " Tropport ," but rather was
Shulaya ' s minor daughter.

                            (2)  From my review of documents and
i terns seized in Shulaya ' s Las Vegas hotel room at the time of
Shulaya ' s arrest , I have learned, among other things , that on or
about June 6 , 2017 , immediately prior to his arrest , Shulaya was
in possession of , among other things , electronic devices loaded
with files and software to be used in connection with a scheme
to defraud casinos (as described in the Shulaya Indictment) ,
approximately $2 , 950 in cash , and a Bank of America "Busine ss
Debit " card in the name of "Tropport LLC Stella Shulaia ."

                           (3)  From my review of documents and
items seized by FBI agents involved in this investigation at
Shulaya ' s New Jersey residence on or about June 6 , 201 7 , I have
learned that among Shulaya ' s documents was a packet of account

                                     5
           Case 1:20-cr-00101-LAP Document 1 Filed 10/25/19 Page 6 of 8




opening records provided by Bank of America , dated January 20 ,
2017 , for a corporate account in the name of "Tropport LLC . "

                           (4)  From    my   review   of   documents
provided by Bank of America relating to the "Tropport " account
described above , I have learned , among other things , that on or
about February 1 , 2017 , a check drawn on the "Tropport" account
was made out to " RWS , Inc .," ostensibly for "Tropport LLC
services ," in the amount of $2 , 136 . 00 . From my review of
publicly available records provided by the Nevada Secretary of
State , I have learned that " RWS , Inc ." is an entity incorporated
in the State of Nevada listing " Daniel A. Daniel " as the
President , Secretary , Treasurer , and Director . 4

                      (ii) On or about February 4 , 2017 , DANIEL ,
using the Daniel Phone , and Shulaya discussed , in substance and
in part , the " Tropport " company and a website that DANIEL was
assisting   in   creating    on  Shulaya ' s behalf. During   that
conversation , the following exchange occurred :

DANIEL :      [A]t least it [i . e ., " Tropport " ] gives you a cover for
              where you get the money from , they will believe you .
                 My lawyers would say , " he pays you so much money
              every time he bring[s] it to America . What the Federal
              money has to do with it? What fucking criminal are you
              talking about? " What criminal? What fucking money
              laundering are you talking about? "

Shulaya:      I got you , dear , I got you .       Don ' t tell anybody
              about this .   [Unintelligible] that I have told you
              about it . I don ' t want Lasha to know about it or
              anybody else . Do you understand?

DANIEL :      About what?

Shulaya :     About what you and I are doing . 5

4 " Tropport " was also formally opened as a limited liability
company in the State of Nevada. From my review of records
provided by the Nevada Secretary of State , I have further
learned that the same street address has been listed in Nevada
corporate records for Tropport , for Shulya as the Manager of
Tropport , and for DANIEL as an officer of RWS , Inc .

5 From my review of data relating to the call routing information
associated with this communication , I have learned that this
call between DANIEL and Shulaya was routed via a cellular tower
                                        6
               Case 1:20-cr-00101-LAP Document 1 Filed 10/25/19 Page 7 of 8
'   .


                               (iii)      On or about February 6 , 2017 ,
        DANIEL , using the Daniel Phone, and Shulaya held a series of
        calls in which the two discussed , in substance and in part , the
        "Tropport " company and Shulaya ' s use of funds held under the
        name of that company. For example , DANIEL advised , in substance ,
        that Shulaya should "put your company in debt" for purposes of
        lowering Shulaya ' s tax liability associated with the "Tropport "
        business . In the course of discussing this point , DANIEL stated ,
        " For example , my aunt died and she gave me $700 , 000 to run my
        business . I got these documents made , see? So when they tried me
        for money - laundering , they couldn ' t prove anything ." On a call
        immediately prior to this call , and relating to the same
        discussion of manipulating " Tropport ' s " corporate debt , DANIEL
        had suggested that he would prepare a false loan contract for
        Shulaya purporting to document a loan by DANIEL ' s deceased
        brother to Shulaya .

                   8.    From my review of records provided by Bank of
        America , I have learned , among other things , that from in or
        about January 30 , 2017 through in or about April 20 , 2017 , the
        "Tropport " account opened by Shulaya with the assistance and
        advice of DANIEL DANIEL , a/k/a " Roma ," the defendant , was funded
        primarily through the deposit of $129 , 901 . 00 in cash ,        and
        $34 , 100 in checks drawn on an account belonging to " Zuras
        Services , Inc. ," with a particular address in Port Washington ,
        New York listed on the checks (the "Port Washington Address " ) .

                  9.    From my review of publicly           available records
        provided by the United States Department of          Transportation , I
        have learned , among other things , that Zura ' s     Services , Inc . is
        a registered cargo carrier , listing the Port        Washington Address
        as its registered address .

                    10 . From my review of intercepted telephone calls
        over Shulaya ' s multiple telephones , my review of the contents of
        several cellular telephones seized from Shulaya ' s residence ,
        person , and hotel room at the time of his arrest , and my
        conversations      with   several     cooperating   witnesses   and
        confidential sources involved in the investigation of this case ,
        I am aware of no services provided by Shulaya or Tropport LLC to
        any cargo carrier companies. Indeed , from my review of cargo
        shipping records provided by Customs and Border Protection
         ("CBP " ), I have learned that CBP has only one record of a
        shipment     sent or received by a       "Tropport"  entity , which


        located in Manhattan , New York .
                                            7
)   . .       Case 1:20-cr-00101-LAP Document 1 Filed 10/25/19 Page 8 of 8




      purportedly consisted of documents being sent from South Korea
      to " Tropport Inc. ," to an address in Brooklyn that I know from
      my investigation to be associated with a member of the Shulaya
      Enterprise who was charged in the Shulaya Indictment.   Based on
      that same information , I have further learned that CBP has no
      records of vodka shipments being made to or from Shula ya or
      Tropport LLC .

                 11 . Finally , from my review of witness testimony at
      the June 2018 trial of Shulaya , I have learned , among other
      things , a particular cooperating witness ("CW - 1") , while working
      with Shulaya in furtherance of the Shulaya Enterprise ' s scheme
      to defraud casinos , asked Shulaya about the nature of the
      "Tropport" company and whether it was "legitimate," to which
      Shulaya replied "yes, of course ," which CW- 1 understood to be an
      ironic admission that "T ropport" was , in fact, "just a money
      laundering company ."

               WHEREFORE , I respectfully request that DANIEL DANIEL,
      a/k/a "Roma," the defendant , be imprisoned or bailed, as the case
      may be .




                                        Aaron J . Ot tte'rson
                                        Special Agent
                                        FBI


      Sworn to before me this
      25 th day of October , 2019



      THE HONORABLE DEBRA FREEMAN
      United States Magistrate Judge
      Southern District of New York




                                           8
